DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in the application.

Drawings
The drawings are objected to because Fig(s). 1 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a leader line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to because Fig(s). 1 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
The drawings are objected to because Fig. 2 shows an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities:
Page 7 line 19 reads “head 5could,” but is suggested to read --head 5 could-- to correct a typographical error.
Page 7 line 22 reads “electrically connected,” but is suggested to read --electrically connecting-- for grammatical flow.
Page 9 line 19 appears to contain an extraneous space after the term “6,” which should be removed.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5-8, 10-12, and 14 are objected to because of the following informalities:
Claim 1 does not include any indentations to help understanding association between various parts, as is commonly used in current US practice.  See 37 C.F.R. 1.75(i).  Claims 6 and 11 each suffer from a similar deficiency.
Claim 1 line 4 appears to contain an extraneous space after the term “adjacent to,” which should be removed.
Claim 1 line 12 reads “to offers multiple,” but is suggested to read --to offer multiple-- to correct a typographical error.
Claim 1 line 19 reads “thereby, the connecting,” but is suggested to read --wherein the connecting-- to conform to current US practice.  Claim 6 line 13 suffers from a similar deficiency.
Claim 2 line 3 reads “are a USB interface,” but is suggested to read --are each a USB interface-- for numerical agreement between terms.  Claims 7 and 12 each suffer from a similar deficiency.
Claim 3 lines 1-2 read “further comprises,” but is suggested to read --further comprising-- to conform to current US practice.
Claim 8 lines 1-2 read “further comprise,” but is suggested to read --further comprises-- to correct a typographical error.
Claim 11 line 2 reads “bank, possess a top side,” but is suggested to read --bank which possesses a top side-- for grammatical correctness.
Claim 11 line 2 reads “bottom side, comprising,” but is suggested to read --bottom side, the power comprising-- to conform to current US practice.
Claim 11 line 3 reads “a charging interface, configured,” but is suggested to read --a charging interface configured-- for grammatical correctness.
Claim 11 line 4 reads “a touch switch, which is configured to the side,” but is suggested to read --a touch switch which is configured on the side-- for grammatical correctness.
Claim 11 line 7 reads “bank, and is,” but is suggested to read --bank, is-- for grammatical flow.
Claim 11 lines 10-11 read “output module is composed of,” but is suggested to read --output module comprising-- to conform to current US practice.
Claim 11 line 15 reads “which comprise,” but is suggested to read --which comprises-- for grammatical correctness.
Claim 11 line 20 reads “module for the,” but is suggested to read --module to the-- for grammatical correctness.
Claim 11 line 22 reads “module, used to record,” but is suggested to read --module used to record-- for grammatical correctness.
Claim 11 lines 25-30 reads “wherein, when the connecting interface of the power bank is connected to the connecting portion of the beauty instrument, by detecting a circuit on the control module confirms a power specification for the beauty function output module, wherein enable the control module to control the power specification corresponding to the beauty function output module to drive each of the beauty instruments.”  As best understood, the claim is suggested to read --wherein, when the connecting interface of the power bank is connected to the connecting portion of the beauty instrument, the control module detects a circuit to confirm a power specification for the beauty function output module, wherein the control module controls the power specification supplied to the beauty function output module to drive each of the beauty instruments.-- for grammatical sense and flow.
Claim 14 line 1 reads “or partial of,” but is suggested to read --or a part of-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, line 3 recites “a color massage head.”  However, the specification fails to provide adequate written description for the color massage head (i.e. no associated structure or function beyond a generic recitation).  Thus, inventor, at the time the application was filed, did not have possession of the claimed invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 4 recites the limitation “the side,” which lacks antecedent basis in the claim.
Regarding claim 3, lines 2-3 recite the limitation “a charging interface, which is configured on the other end of the connecting interface of the power bank,” which renders the claim unclear.  The connecting interface has already been recited as being on a side of the power bank (see claim 1 line 3).  Therefore, it is unclear how a charging interface is placed on the other end of the connecting interface.  For purposes of examination, the claim will be interpreted as the charging interface being on the other end of the power bank relative to the connecting interface.  Claim 8 lines 2-3 suffers from a similar deficiency and will be interpreted in the same way.
Regarding claim 5, lines 1-2 recite the limitation “the identification module,” which lacks antecedent basis in the claim.  For purposes of examination, claim 5 will be interpreted as depending from claim 4.
Claim 5 contains the trademark/trade name “Bluetooth.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe near field communications and, accordingly, the identification/description is indefinite.  Claims 10 and 17 each suffer from a similar deficiency. 
Regarding claim 11, line 5 recites the limitation “the side,” which lacks antecedent basis in the claim.
Regarding claim 11, line 8 recites the limitation “respectively,” which renders the claim unclear.  It is unclear how the term “respectively” modifies the connection of the control module with the connecting interface and the touch switch.
Regarding claim 11, line 16 recites the limitation “a head, configured by a massage head,” which renders the claim unclear.  It is unclear how the head is configured by a massage head.  The Examiner suggests amending the claim to read --configured as a massage head-- for clarity.
Regarding claim 11, line 17 recites the limitation “relative to the head set on the beauty instrument,” which renders the claim unclear.  It is unclear how the limitation modifies the connecting portion or how the connecting portion relates to other claimed structure.
Regarding claim 13
Regarding claim 16, line 2 recites the limitation “beauty instruments may be,” which renders the claim unclear.  It is unclear if the limitations following the term “may” do or do not form a part of the claimed limitation.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2014/0046127 to Topolovac et al (herein Topolovac).
Regarding claim 6, Topolovac discloses a beauty device (device 100, Fig. 2), comprising: a power bank (power module 120, Fig. 2), comprising: a connecting interface configured on one side of the power bank (male power port 124, Fig. 2); a control module which is configured inside the power bank (control module 130, Fig. 2), and is connected to the connecting interface (control module 130 controls vibratory actuators 111, 112 through USB connection of male and female power ports 124, 114, Para. 25, Fig. 2); and a power output 
Regarding claim 7
Regarding claim 9, Topolovac discloses wherein the beauty instrument further comprises an identification module, the identification module is connected to the beauty function output module (each interaction module 110 includes a unique resistor coupled to female power port 114 for identification purposes, “the processor 132 in the power module 120 therefore preferably identifies each unique type of interaction module such that each interaction module can be properly controlled.  In one example implementation, the processor 132 reads a resistor value coupled to a pin of the female power port of an interaction module when the power and interaction modules are assembled, wherein each type of interaction module includes a resistor of a value unique amongst the set (or kit) of interaction modules,” Para. 56, Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac.
Regarding claim 1, Topolovac discloses a beauty device (device 100, Fig. 2), comprising: a power bank (power module 120, Fig. 2), comprising: a connecting interface configured on one side of the power bank (male power port 124, Fig. 2); a touch switch (input regions 131, Para. 39, Fig. 2); a control module which is configured inside the power bank (control module 130, Fig. 2), and is connected to the connecting interface and touch switch (control regions 131 send input to control module 130 controls vibratory actuators 111, 112 
Topolovac illustrates control regions 131 on an end of the power module 120 opposite the male power port 124 (see Fig. 2); but does not show the touch switch (control regions 131) configured to the side adjacent to the connecting interface on the side of the device.  However, Topolovac also discloses that the control regions 131 can be disposed in any other way on the power module 120 (see Paras. 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the fig. 2 control regions of Topolovac to a different location such as a side of the power module in order to allow the control regions to be accessed by a single hand regardless of whether the interface module is used while facing up or down when being held (i.e. oriented as shown in Fig. 2 or inverted compared to Fig. 2).
Regarding claim 2, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Claim 2 recites the same limitations as claim 7 above; therefore, for the sake of brevity, the rejection will not be repeated here.
Regarding claim 4, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Claim 4 recites the same limitations as claim 9 above; therefore, for the sake of brevity, the rejection will not be repeated here.

Claims 3, 8, 11, 12, and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac in view of US Pat. 2006/0058714 to Rhoades et al (herein Rhoades).
Regarding claim 3, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Topolovac discloses the battery 121 being rechargeable; but Topolovac, as modified above, does not disclose wherein the power bank further comprises a charging interface, which is configured on the other end of the connecting interface of the power bank, and the charging interface is connected to the control module.
However, Rhoades teaches a cosmetic instrument with vibration (100, Fig. 4A) including wherein the power bank further comprises a charging interface (electrical contacts on handle portion 130 configured to engage charger 410, Para. 59, Figs. 4A and 4B), which is configured on the other end of the connecting interface of the power bank (handle portion 130 serves as a power bank, handle portion 130 containing “a power source within handle portion 130, such as batteries,” Para. 59, Fig. 3, the electrical contacts on the handle portion 130 being disposed generally opposite to head portions 120, 140 which serve as connecting interfaces, Figs. 2-4B), and the charging interface is connected to the control module (circuit board 270 is in electrical communication with power source and charger 410, Para. 41, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Topolovac to include a charging interface opposite the interaction module as taught by Rhoades in order to facilitate charging of the battery without the need to disassemble the device while still having access to the control buttons on the side.
Regarding claim 8, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.  Topolovac further illustrates control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the control regions of Topolovac to a side of the power module in order to allow the control regions to be accessed by a single hand regardless of whether the interface module is used while facing up or down when being held (i.e. oriented as shown in Fig. 2 or inverted compared to Fig. 2).
Topolovac discloses the battery 121 being rechargeable; but Topolovac, as modified above, does not disclose wherein the power bank further comprises a charging interface, which is configured on the other end of the connecting interface of the power bank, and the charging interface is connected to the control module.
However, Rhoades teaches a cosmetic instrument with vibration (100, Fig. 4A) including wherein the power bank further comprises a charging interface (electrical contacts on handle portion 130 configured to engage charger 410, Para. 59, Figs. 4A and 4B), which is configured on the other end of the connecting interface of the power bank (handle portion 130 serves as a power bank, handle portion 130 containing “a power source within handle portion 130, such as batteries,” Para. 59, Fig. 3, the electrical contacts on the handle portion 130 being disposed generally opposite to head portions 120, 140 which serve as connecting interfaces, Figs. 2-4B), and the charging interface is connected to the control module (circuit board 270 is in electrical communication with power source and charger 410, Para. 41, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Topolovac to include a charging interface opposite the interaction module as taught by Rhoades in order to facilitate charging of the battery without the need to disassemble the device while still having access to the control buttons on the side.
Regarding claim 11, Topolovac discloses a beauty device (device 100, Fig. 2), comprising: a power bank (power module 120, Fig. 2) which possesses a top side (side of power module 120 including male power port 124, Fig. 2) and a bottom side (side of power module 120 opposite to the male power port 124, Fig. 2), comprising: a connecting interface configured on the top side of the power bank (male power port 124, Fig. 2); a charging interface (male power port 124 may also be used to charge the battery 121, Para. 15); a touch switch (input regions 131, Para. 39, Fig. 2); a control module which is configured inside the power bank (control module 130, Fig. 2), and is connected to the connecting interface (control regions 131 send input to control module 130 controls vibratory actuators 111, 112 through USB connection of male and female power ports 124, 114, Para. 25, Fig. 2); and a power output module (battery 121 and processor 132, Fig. 2) which is configured inside the power bank and is connected to the control module (battery 121 and processor 132 disposed within power module 120, Fig. 2, the processor 132 communicates at least with the control module 130 to control flow of energy from battery 121 to vibratory actuators 111, 112, Para. 39, Fig. 2), the power output module is composed of a power management module (processor 132, Fig. 2) and a battery module (battery 121, Fig. 2), and the power management module is connected to the battery module (processor 132 controls flow of energy from battery 121 to vibratory actuators 111, 112, Para. 33, Fig. 2), wherein the power management module is configured to provide a plurality of different power specifications 
Topolovac illustrates control regions 131 on an end of the power module 120 opposite the male power port 124 (see Fig. 2); but does not show the touch switch (control regions 131) configured to the side adjacent to the connecting interface on the side of the device.  However, Topolovac teaches that the control regions 131 can be disposed in any other way on the power module 120 (see Paras. 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the control regions of Topolovac to a side of the power module in order to allow the control regions to be accessed by a single hand regardless of whether the interface module is used while facing up or down when being held (i.e. oriented as shown in Fig. 2 or inverted compared to Fig. 2).
Topolovac discloses the battery 121 being rechargeable; but Topolovac, as modified above, does not disclose the charging interface configured on the bottom side of the power bank.
However, Rhoades teaches a cosmetic instrument with vibration (100, Fig. 4A) including the charging interface (electrical contacts on handle portion 130 configured to engage charger 410, Para. 59, Figs. 4A and 4B) configured on the bottom side of the power bank (handle portion 130 serves as a power bank, handle portion 130 containing “a power source within handle portion 130, such as batteries,” Para. 59, Fig. 3, the electrical contacts on the handle portion 130 being disposed generally opposite to head portions 120, 140 which serve as connecting interfaces, Figs. 2-4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Topolovac 
Regarding claim 12, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Claim 12 recites the same limitations as claim 2 above; therefore, for the sake of brevity, the rejection will not be repeated here.
Regarding claim 14, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Topolovac further discloses wherein the head or a part of the head of the beauty instrument is covered by a metal layer (housing 113 which supports the upper portion of interaction module 110 forming the head is formed of metal, Para. 22, Fig. 2).
Regarding claim 15, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.
Topolovac further discloses wherein the metal layer is connected to the connecting portion (housing 113 also supports the female power port 114, Fig. 2).
Regarding claim 16, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Topolovac further discloses wherein the power specification of each of the plurality of beauty instruments may be the same or different (“the processor 132…identifies each unique type of interaction module such that each interaction module can be properly controlled,” the control of the vibratory actuators 111, 112 may be the same or different, Para. 56, Fig. 8).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac, as applied to claim 4 above, and further in view of US Pat. Pub. 2015/0305969 to Giraud et al (herein Giraud).
Regarding claim 5, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Topolovac discloses the processor 132 detecting the specific interaction module utilizing any known hardware or software components; but Topolovac, as modified above, does not explicitly disclose wherein the identification module is a near field communication device.
However, Giraud teaches a massaging appliance (Fig. 38) including wherein the identification module is a near field communication device (drive unit 2, analogous to a power bank, includes a distinguishing means 12 that cooperates with an identification means 13 carried by massaging head 1, analogous to a beauty instrument, so that the control unit 10 knows which massaging head 1 is attached, the communication between means 12, 13 is accomplished through near field communication via radio frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification module of modified Topolovac to be near field communications as taught by Giraud in order to utilize a well-known communication protocol with the expected result of consistent wireless data transfer.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac in view of Giraud.
Regarding claim 10
Claim 10 recites the same limitations as claim 5 above; therefore, for the sake of brevity, the rejection will not be repeated here.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac and Rhoades, as applied to claim 11 above, and further in view of US Pat. Pub. 2018/0168921 to Ourian (herein Ourian).
Regarding claim 13, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Topolovac discloses a variety of shapes for heads on interaction modules 110 for both internal and external application of vibration (Fig. 8); but Topolovac, as modified above, does not disclose wherein the head can be a T-shaped massage head, an eye massage head or color light massage head.
However, Ourian teaches a micro-vibration apparatus (Fig. 1) including wherein the head can be a T-shaped massage head (micro vibration bar 105 is T-shaped and is configured to apply vibration to the user’s skin, Para. 33, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external head shape of modified Topolovac to be T-shaped as taught by Ourian in order to apply targeted vibrations to small areas of the user’s body (Ourian Para. 33).

Claim 17 rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac and Rhoades, as applied to claim 11 above, and further in view of US Pat. Pub. 2015/0305969 to Giraud et al (herein Giraud).
Regarding claim 17, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  
Claim 17 recites the same limitations as claim 5 above; therefore, for the sake of brevity, the rejection will not be repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0107543 to Pazouki, US 2018/0264245 to Edwards et al, US 2017/0049278 to Thomassen, US 2020/0113322 to Balestrini, and US 2004/0193079 to Siddhartha each recite a device to apply vibration to the user’s body.
US 2018/0085282 to Liu recites a massage device with USB connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785